ICJ_163_ImmunitiesCriminalProceedings_GNQ_FRA_2018-06-06_ORD_01_NA_00_EN.txt.                             COUR INTERNATIONALE DE JUSTICE


                               RECUEIL DES ARRÊTS,
                        AVIS CONSULTATIFS ET ORDONNANCES


                     IMMUNITÉS ET PROCÉDURES PÉNALES
                          (GUINÉE ÉQUATORIALE c. FRANCE)


                            ORDONNANCE DU 6 JUIN 2018




                                   2018
                            INTERNATIONAL COURT OF JUSTICE


                             REPORTS OF JUDGMENTS,
                          ADVISORY OPINIONS AND ORDERS


                   IMMUNITIES AND CRIMINAL PROCEEDINGS
                          (EQUATORIAL GUINEA v. FRANCE)


                                ORDER OF 6 JUNE 2018




3 CIJ1143.indb 1                                             11/02/19 13:58

                                           Mode officiel de citation :
                         Immunités et procédures pénales (Guinée équatoriale c. France),
                            ordonnance du 6 juin 2018, C.I.J. Recueil 2018, p. 399




                                                Official citation :
                       Immunities and Criminal Proceedings (Equatorial Guinea v. France),
                                Order of 6 June 2018, I.C.J. Reports 2018, p. 399




                                                                                1143
                                                                 No de vente:
                   ISSN 0074-4441                                Sales number
                   ISBN 978-92-1-157342-8




3 CIJ1143.indb 2                                                                            11/02/19 13:58

                                                       6 JUIN 2018

                                                  ORDONNANCE




                     IMMUNITÉS ET PROCÉDURES PÉNALES
                      (GUINÉE ÉQUATORIALE c. FRANCE)




                   IMMUNITIES AND CRIMINAL PROCEEDINGS
                      (EQUATORIAL GUINEA v. FRANCE)




                                                   6 JUNE 2018

                                                       ORDER




3 CIJ1143.indb 3                                                     11/02/19 13:58

                                                                                          399




                                 INTERNATIONAL COURT OF JUSTICE

                                                  YEAR 2018
                                                                                                   2018
                                                                                                  6 June
                                                  6 June 2018                                   General List
                                                                                                 No. 163

                   IMMUNITIES AND CRIMINAL PROCEEDINGS
                                  (EQUATORIAL GUINEA v. FRANCE)




                                                   ORDER


                   Present: 
                            President Yusuf; Vice-­President Xue; Judges Owada, Tomka,
                            Abraham, Bennouna, Cançado Trindade, Donoghue, Gaja,
                            Sebutinde, Bhandari, Robinson, Crawford, Gevorgian,
                            Salam; Judge ad hoc Kateka; Registrar Couvreur.



                     The International Court of Justice,
                      Composed as above,
                      After deliberation,
                      Having regard to Article 48 of the Statute of the Court and to Arti-
                   cle 79, paragraph 9, of the Rules of Court,
                      Having regard to the Application filed in the Registry of the Court on
                   13 June 2016, whereby the Republic of Equatorial Guinea instituted pro-
                   ceedings against the French Republic with regard to a dispute concerning
                   “the immunity from criminal jurisdiction of the Second Vice-­President of
                   the Republic of Equatorial Guinea in charge of Defence and State Secu-
                   rity [Mr. Teodoro Nguema Obiang Mangue], and the legal status of the
                   building which houses the Embassy of Equatorial Guinea in France, both
                   as premises of the diplomatic mission and as State property”,
                      Having regard to the Order of 1 July 2016, whereby the Court fixed
                   3 January 2017 and 3 July 2017 as the respective time-­limits for the filing
                   of a Memorial by the Republic of Equatorial Guinea and a Counter-­
                   Memorial by the French Republic,

                                                                                            4




3 CIJ1143.indb 5                                                                                      11/02/19 13:58

                           immunities and criminal proceedings (order 6 VI 18)           400

                      Having regard to the Memorial of the Republic of Equatorial Guinea
                   filed within the time-limit thus fixed,
                      Having regard to the preliminary objections to the jurisdiction of the
                   Court raised by the Government of the French Republic on 31 March
                   2017;
                      Whereas, under the provisions of Article 79, paragraph 5, of the Rules
                   of Court, the filing of preliminary objections by the French Republic had
                   the effect of suspending the proceedings on the merits;
                      Whereas the Court, by its Judgment of 6 June 2018, declared that it
                   had jurisdiction, on the basis of the Optional Protocol to the Vienna Con-
                   vention on Diplomatic Relations concerning the Compulsory Settlement
                   of Disputes, to entertain the Application filed by the Republic of Equa­
                   torial Guinea on 13 June 2016, in so far as it concerns the status of the
                   building located at 42 Avenue Foch in Paris as premises of its mission,
                   and that this part of the Application is admissible,
                    Fixes 6 December 2018 as the time-limit for the filing of the Counter-­
                   Memorial of the French Republic; and
                     Reserves the subsequent procedure for further decision.

                     Done in French and in English, the French text being authoritative, at
                   the Peace Palace, The Hague, this sixth day of June, two thou-
                   sand and eighteen, in three copies, one of which will be placed in the
                   archives of the Court and the others transmitted to the Government of
                   the Republic of Equatorial Guinea and the Government of the French
                   Republic, respectively.

                                                     (Signed) Abdulqawi Ahmed Yusuf,
                                                                     President.
                                                         (Signed) Philippe Couvreur,
                                                                       Registrar.




                                                                                           5




3 CIJ1143.indb 7                                                                                11/02/19 13:58

